Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims limiting the non-natural mutation in the ethylene responsive factor (ERF) genes having the endogenous nucleotide sequences 100% identical to a sequence selected from the group consisting of SEQ ID NOs: 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, and 202 to 204, and wherein the tobacco plant having said mutation exhibits the required leaf properties, has overcome the remaining rejections. 
Claims 1-19, 22-24, 27-30, as amended, are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed tobacco plant, or part, or product thereof. The closest prior art are Adams et al.(US 20160374387 A1, Pub. Date: Dec. 29, 2016), and NCBI Reference Sequence: XM_016623230.1.
Adams discloses a tobacco plant or part thereof, in the genetic background of K326, (Example 10, [0326]) having at least a genetic modification in the Nic1 locus, wherein the tobacco plant is capable of producing leaves having a USDA grade index value of at least about 65% of the USDA grade index value of leaves of a control plant; or wherein the plant or further comprises a mutation in the Nic2 locus (Claims 1-4, 13). However, Adams does not teach or suggest any mutations in the endogenous ERF genes as set forth in SEQ ID NOs: 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, and 202 to 204, that results in the mutant tobacco plant or part having the claimed property. NCBI Reference Sequence: XM_016623230.1 discloses the tobacco gene having the endogenous sequence of SEQ ID NO: 3. However, there is no teaching or suggestion for this gene (or any of SEQ ID NOs: 3, 13, 14, 17, 18, 19, 38, 48, 49, 52, 53, 54, and 202 to 204) to be mutated in the tobacco plant to arrive at the claimed material and property.
The rejection under double patenting is withdrawn in view of the Terminal Disclaimer filed on May 20, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-19, 22-24, 27-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663